Exhibit 10.21

 

ABC BANCORP

 

CODE OF BUSINESS CONDUCT AND ETHICS

 

Adopted by the Board of Directors

on February 17, 2004

 

Introduction

 

This Code of Business Conduct and Ethics (the “Code”) of ABC Bancorp (the
“Company”) covers a wide range of business practices and procedures. It does not
cover every issue that may arise, but it sets out basic principles to guide all
employees of the Company, including our executive and senior financial officers.
All of our employees must conduct themselves accordingly and seek to avoid even
the appearance of improper behavior. The Code should also be provided to and
followed by the Company’s agents and representatives, including consultants.

 

If a law conflicts with a policy in this Code, you must comply with the law. If
you have any questions about these conflicts, you should ask your supervisor how
to handle the situation.

 

Those who violate the standards in this Code will be subject to disciplinary
action, up to (and including) termination of employment. If you are in a
situation which you believe may violate or lead to a violation of this Code,
follow the guidelines described in Section 14 of this Code.

 

1. Compliance with Laws, Rules and Regulations

 

Obeying the law, both in letter and in spirit, is the foundation on which the
Company’s ethical standards are built. All employees must respect and obey the
laws of the cities, states and country in which we operate. Although not all
employees are expected to know the details of these laws, it is important to
know enough to determine when to seek advice from supervisors, managers or other
appropriate personnel.

 

If requested, the Company will hold information and training sessions to promote
compliance with laws, rules and regulations, including insider-trading laws.

 

2. Conflicts of Interest

 

A “conflict of interest” exists when a person’s private interest interferes in
any way with the interests of the Company. A conflict situation can arise when
an employee, officer or director takes actions or has interests that may make it
difficult to perform his or her work for the Company objectively and
effectively. Conflicts of interest may also arise when an employee, officer or
director, or members of his or her family, receives improper personal benefits
as a result of his or her position in the Company. Loans to, or guarantees of
obligations of, employees and their family members may also create conflicts of
interest.



--------------------------------------------------------------------------------

It is almost always a conflict of interest for a Company employee to work
simultaneously for a competitor, customer or supplier. You are not allowed to
work for a competitor as a consultant or board member. The best policy is to
avoid any direct or indirect business connection with our customers, suppliers
or competitors, except on our behalf. Conflicts of interest are prohibited as a
matter of Company policy, except under guidelines approved by the Board of
Directors. Conflicts of interest may not always be clear-cut, so if you have a
question, you should consult with higher levels of management or the Company’s
legal counsel. Any employee, officer or director who becomes aware of a conflict
or potential conflict should bring it to the attention of a supervisor, manager
or other appropriate personnel or consult the procedures described in Section 14
of this Code.

 

3. Insider Trading

 

Employees who have access to confidential information are not permitted to use
or share that information for stock trading purposes or for any other purpose
except the conduct of our business. All non-public information about the Company
should be considered confidential information. To use non-public information for
personal financial benefit or to “tip” others who might make an investment
decision on the basis of this information is not only unethical but also
illegal. In order to assist with compliance with laws against insider trading,
the Company has adopted a specific policy governing employees’ trading in
securities of the Company. This policy has been distributed to every employee.
If you have any questions, please contact Cindi H. Lewis at (229) 890-1111 to
discuss.

 

4. Corporate Opportunities

 

Employees, officers and directors are prohibited from taking for themselves
personally opportunities that are discovered through the use of corporate
property, information or position without the consent of the Board of Directors.
No employee may use corporate property, information, or position for improper
personal gain, and no employee may compete with the Company directly or
indirectly. Employees, officers and directors owe a duty to the Company to
advance its legitimate interests when the opportunity to do so arises.

 

5. Competition and Fair Dealing

 

We seek to outperform our competition fairly and honestly. Stealing proprietary
information, possessing trade secret information that was obtained without the
owner’s consent, or inducing such disclosures by past or present employees of
other companies is prohibited. Each employee should endeavor to respect the
rights of and deal fairly with the Company’s customers, suppliers, competitors
and employees. No employee should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts, or any other intentional unfair-dealing practice.

 

The purpose of business entertainment and gifts in a commercial setting is to
create good will and sound working relationships, not to gain unfair advantage
with customers. No gift or entertainment should ever be offered, given, provided
or accepted by any Company

 

2



--------------------------------------------------------------------------------

employee, family member of an employee or agent unless it: (1) is not a cash
gift, (2) is consistent with customary business practices, (3) is not excessive
in value, (4) cannot be construed as a bribe or payoff, and (5) does not violate
any laws or regulations. Please discuss with your supervisor any gifts or
proposed gifts which you are not certain are appropriate.

 

6. Discrimination and Harassment

 

The diversity of the Company’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and will
not tolerate any illegal discrimination or harassment of any kind. Examples
include, but are not limited to, derogatory comments based on racial or ethnic
characteristics and unwelcome sexual advances.

 

7. Health and Safety

 

The Company strives to provide each employee with a safe and healthy work
environment. Each employee has responsibility for maintaining a safe and healthy
workplace for all employees by following safety and health rules and practices
and reporting accidents, injuries and unsafe equipment, practices or conditions.

 

Violence and threatening behavior are not permitted. Employees should report to
work in condition to perform their duties, free from the influence of illegal
drugs or alcohol. The use of illegal drugs in the workplace will not be
tolerated.

 

8. Record-Keeping

 

The Company requires honest and accurate recording and reporting of information
in order to make responsible business decisions. For example, only the true and
actual number of hours worked should be reported.

 

Many employees regularly use business expense accounts, which must be documented
and recorded accurately. If you are not sure whether a certain expense is
legitimate, ask your supervisor or your controller.

 

All of the Company’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect the Company’s
transactions and must conform both to applicable legal requirements and to the
Company’s system of internal controls. Unrecorded or “off the books” funds or
assets should not be maintained unless permitted by applicable law or
regulation.

 

Business records and communications often become public, and we should avoid
exaggeration, derogatory remarks, guesswork or inappropriate characterizations
of people and companies that can be misunderstood. This applies equally to
e-mail, internal memos and formal reports. Records should always be retained or
destroyed according to the Company’s record retention policies. In accordance
with those policies, in the event of litigation or governmental investigation
please consult the Company’s legal counsel.

 

3



--------------------------------------------------------------------------------

9. Confidentiality

 

Employees must maintain the confidentiality of confidential information
entrusted to them by the Company or its customers, except when disclosure is
authorized by the Legal Department or required by laws or regulations.
Confidential information includes all non-public information that might be of
use to competitors, or harmful to the Company or its customers, if disclosed. It
also includes information that suppliers and customers have entrusted to us. The
obligation to preserve confidential information continues even after employment
ends.

 

10. Protection and Proper Use of Company Assets

 

All employees should endeavor to protect the Company’s assets and ensure their
efficient use. Theft, carelessness and waste have a direct impact on the
Company’s profitability. Any suspected incident of fraud or theft should be
immediately reported for investigation. Company equipment should not be used for
non-Company business, though incidental personal use may be permitted.

 

The obligation of employees to protect the Company’s assets includes its
proprietary information. Proprietary information includes intellectual property
such as trade secrets, patents, trademarks and copyrights, as well as business,
marketing and service plans, engineering and manufacturing ideas, designs,
databases, records, salary information and any unpublished financial data and
reports. Unauthorized use or distribution of this information would violate
Company policy. It could also be illegal and result in civil or even criminal
penalties.

 

11. Payments to Government Personnel

 

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly or indirectly, to officials of foreign governments or foreign political
candidates in order to obtain or retain business. It is strictly prohibited to
make illegal payments to government officials of any country.

 

In addition, the U.S. government has a number of laws and regulations regarding
business gratuities which may be accepted by U.S. government personnel. The
promise, offer or delivery to an official or employee of the U.S. government of
a gift, favor or other gratuity in violation of these rules would not only
violate Company policy but could also be a criminal offense. State and local
governments, as well as foreign governments, may have similar rules. The
Company’s legal counsel can provide guidance to you in this area.

 

12. Waivers of the Code of Business Conduct and Ethics

 

Any waiver of this Code for executive officers or directors maybe made only by
the Board of Directors or a committee of the Board of Directors responsible for
ethics oversight and will be promptly disclosed as required by law or stock
exchange regulation.

 

4



--------------------------------------------------------------------------------

13. Reporting any Illegal or Unethical Behavior

 

Employees are encouraged to talk to supervisors, managers or other appropriate
personnel about observed illegal or unethical behavior and when in doubt about
the best course of action in a particular situation. It is the policy of the
Company not to allow retaliation for reports of misconduct by others made in
good faith by employees. Employees are expected to cooperate in internal
investigations of misconduct. Further, any employee may submit a good-faith
concern regarding questionable accounting or auditing matters without fear of
dismissal or retaliation of any kind.

 

14. Compliance Procedures

 

We must all work to ensure prompt and consistent action against violations of
this Code. However, in some situations it is difficult to know if a violation
has occurred. Since we cannot anticipate every situation that will arise, it is
important that we have a way to approach a new question or problem. These are
the steps to keep in mind:

 

  • Make sure you have all the facts. In order to reach the right solutions, we
must be as fully informed as possible.

 

  • Ask yourself: What specifically am I being asked to do? Does it seem
unethical or improper? This will enable you to focus on the specific question
you are faced with, and the alternatives you have. Use your judgment and common
sense; if something seems unethical or improper, it probably is.

 

  • Clarify your responsibility and role. In most situations, there is shared
responsibility. Are your colleagues informed? It may help to get others involved
and discuss the problem.

 

  • Discuss the problem with your supervisor. This is the basic guidance for all
situations. In many cases, your supervisor will be more knowledgeable about the
question and will appreciate being brought into the decision-making process.
Remember that it is your supervisor’s responsibility to help solve problems.

 

  • Seek help from Company resources. In the rare case where it may not be
appropriate to discuss an issue with your supervisor, or where you do not feel
comfortable approaching your supervisor with your question, discuss it locally
with your office manager or your Human Resources manager.

 

  • You may report ethical violations in confidence and without fear of
retaliation. If your situation requires that your identity be kept secret, your
anonymity will be protected. The Company does not permit retaliation of any kind
against employees for good faith reports of ethical violations.

 

  • Always ask first, act later: If you are unsure of what to do in any
situation, seek guidance before you act.

 

5



--------------------------------------------------------------------------------

15. Special Considerations for Chief Executive and Senior Financial Officers

 

In addition to the foregoing provisions of this Code, the Chief Executive
Officer and all senior financial officers, including the Chief Financial Officer
and principal accounting officer, are subject to the following additional
specific policies:

 

  • The Chief Executive Officer and all senior financial officers are
responsible for full, fair, accurate, timely and understandable disclosure in
the periodic reports required to be filed by the Company with the Securities and
Exchange Commission. Accordingly, it is the responsibility of the Chief
Executive Officer and each senior financial officer promptly to bring to the
attention of the Board any material information of which he or she may become
aware that affects the disclosures made by the Company in its public filings or
otherwise assist the Board in fulfilling its responsibilities.

 

  • The Chief Executive Officer and each senior financial officer shall promptly
bring to the attention of the Board of Directors and the Audit Committee any
information he or she may have concerning (a) significant deficiencies in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or (b)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company’s financial reporting, disclosures or
internal controls.

 

  • The Chief Executive Officer and each senior financial officer shall promptly
bring to the attention of the Board of Directors, the Company’s legal counsel
and the Audit Committee any information he or she may have concerning any
violation of this Code, including any actual or apparent conflicts of interest
between personal and professional relationships, involving any management or
other employees who have a significant role in the Company’s financial
reporting, disclosures or internal controls.

 

  • The Chief Executive Officer and each senior financial officer shall promptly
bring to the attention of the Board of Directors, the Company’s legal counsel
and the Audit Committee any information he or she may have concerning evidence
of a material violation of the securities or other laws, rules or regulations
applicable to the Company and the operation of its business, by the Company or
any agent thereof, or of violation of this Code.

 

  •

The Board of Directors shall determine, or designate appropriate persons to
determine, appropriate actions to be taken in the event of violations of this
Code by the Chief Executive Officer and the Company’s senior financial officers.
Such actions shall be reasonably designed to deter wrongdoing and to promote
accountability for adherence to this Code, and shall include written notices to
the individual involved that the Board of Directors has determined that there
has been a violation, censure by the Board of Directors,

 

6



--------------------------------------------------------------------------------

 

demotion or re-assignment of the individual involved, suspension with or without
pay or benefits (as determined by the Board of Directors) and termination of the
individual’s employment. In determining what action is appropriate in a
particular case, the Board of Directors or such designee shall take into account
all relevant information, including the nature and severity of the violation,
whether the violation was a single occurrence or repeated occurrences, whether
the violation appears to have been intentional or inadvertent, whether the
individual in question had been advised prior to the violation as to the proper
course of action and whether or not the individual in question had committed
other violations in the past.

 

* * * * *

 

7